DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 28 October 2020. 
Claims 6, 11, 13, and 15-20 were canceled. Claims 1-5, 7-10, 12, and 14 were amended. Claims 21-23 are new. Claims 1-5, 7-10, 12, 14, and 21-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 3 recites “(K) determining, by the computing system, a second total accumulated donation based at least in part on the second total accumulated amount of time determined in (E) and the first donation allocation metric”. However, “(E)” references a limitation in claim 1 reciting: “(E) determining, by the computing system, after each first stated amount of time, a first total accumulated amount of time after the first time indication”. Additionally, note that claim 3 also recites “(J) determining, by the computing system, after each first stated amount of time, a second total accumulated amount of time” 
Claim 3 is similarly rejected for referencing “the second total accumulated donation determined in (F)” when step (F) of claim 1 does not reference a “second total accumulated donation”. 
Claim 21 is similarly rejected for referencing “the first total accumulated amount of time determined in (E)”, when step (E) of claim 21 does not reference a “first total accumulated amount of time”. 
Claim 21 is similarly rejected for referencing “the first total accumulated donation determined in (F)”, when step (F) of claim 21 does not reference a “first total accumulated donation”. 
For the purposes of examination, the limitations will be interpreted as referring to the steps that appears provide antecedent basis for the relevant information.

Claim 9 recites “(K) allocating, based on the information received in (J), at least a portion of the at least one unallocated donation to the first recipient.” There is no antecedent basis for “the first recipient”. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite. 

Claim 9 recites “(K) allocating, based on the information received in (J), at least a portion of the at least one unallocated donation to the first recipient.” There is no antecedent basis for “the at least one unallocated donation”. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 21, recites in part, a method, the method comprising: (A) receiving a first media and a first donation allocation metric associated with the first media, the first donation allocation metric including a first stated amount of time and a first donation amount to be allocated per each first stated amount of time; (B) receiving, a first request from a first user, the first request including a request for the first media to be served; (C) serving the first media starting at a first time indication; (D) beginning at the first time indication and continuing until the serving of the first media ends, performing: (E) determining after each first stated amount of time, a first total accumulated amount of time after the first time indication; (F) determining a first total accumulated donation based at least in part on the first total accumulated amount of time determined in (E) and the first donation allocation metric; and (G) displaying the first total accumulated donation determined in (F). These limitations plainly set forth concept of managing a donation pledge campaign regarding users viewing content. The management of a social activity such as a donation pledge campaign is clearly an example of managing interactions between people. Alternatively, the identified limitations describe a commercial or legal interactions (which include agreements). As such the claims set forth concepts falling within sub-grouping identified by the 2019 PEG as indicating that the claims set forth a method of organizing human activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a computing system comprising at least one processor unit; at least one memory unit. This additional element is recited at an extreme level of generality, and is interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate an abstract idea into practical application of the abstract idea. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a client device which sends and receives information. The client device itself is a generic computing device, and the operations it’s associated with are typical computer functions. The use of this device does not represent any improvement to technology, does not require any particular machine, does not affect a transformation of a particular article, and does not 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As noted above, the claims recite the additional element of a computing system comprising at least one processor unit; at least one memory unit. As previously noted, this additional element is interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a client device which receives and transmits information with the computing system.  Per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. As such, the additional elements, when considered individually and as a combination, do not amount to significantly more than the abstract idea. As such, the independent claims are not patent eligible. 
Dependent claims 2-4 only further describe the abstract idea and do not recite other additional elements. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claim 5 recite the additional element that that the first media includes a video. However, this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a networked technology environment involving video distribution. As such, this additional element does includes video generated at a live event at the time of the first request. However, this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a networked technology environment involving live video distribution. As such, this additional element does not integrate the abstract idea into a practical application or amount to significantly more. Therefore, because claims 2-4, 5, 22, and 23 continue to be directed to an abstract idea without reciting significantly more, these claims are determined to not be patent eligible. 

Dependent claim 7 recites the additional element of providing, on the first client device, a hyperlink to the first media; receiving at the computing system information related to the first user’s sharing of the hyperlink. The incorporation of this additional element places a meaningful limitation on the implementation of the abstract idea, and integrates the abstract idea into a practical application of the identified abstract idea. Dependent claims 12 and 14 respectively recite the additional elements of wherein the first media includes a first augmented reality object and wherein the first media includes a first virtual reality environment. The incorporation of these additional elements place a meaningful limitation on the implementation of the abstract idea, and integrates the abstract idea into a practical application of the identified abstract idea. Because the additional elements of claims 7, 12, and 14 integrate the abstract idea into a practical application, these claims and their dependents are determined to not be directed to an abstract idea. As such, these claims are determined to be patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armitage et al. (US 2018/0285942 A1) in view of Bagarella et al. (US 2012/0059759 A1). 

Regarding Claim 1: Armitage discloses a computing system comprising: at least one processor unit (See at least [0033]); at least one memory unit coupled with the at least one processor unit (See at least [0037]); computer readable instructions embodied in the memory unit and executable by the processor unit, wherein execution of the instructions by the processor unit causes the computing system to perform a method (See at least [0033] and [0037]), the method comprising:
(A) receiving, at the computing system, a first media and a first donation allocation metric associated with the first media, the first donation allocation metric including a first stated amount of time and a first donation amount to be allocated per each first stated amount of time (Referring to FIG. 4, the activity system 14 may be provided one or more agency actions 46 during communication with the intermediary system 12. … Exemplary actions 46 may include, but are not limited to create and/or edit a campaign, add or remove videos. See at least [0059]. Also: In some embodiments, the one or more videos may be provided by the activity system 14 to the intermediary system 12, with the intermediary system 12 directing the video to the one or more donor systems 16. See at least [0083]. Also: may create one or more campaigns. The one or more campaigns may be directed to raising funds for the non-profit organization via advertising for one or more third party goods or services. For example, a first campaign may be directed to raising funds for a homeless shelter by having users view one or more advertisements directed at a car dealership. Each view of the advertisement(s) by 
(B) receiving, at the computing system, a first request from a first client device associated with a first user of the computing system, the first request including a request for the first media to be served to the first client device (the user may proceed to the one or more activities using a link 70. For example, the link 70 in FIG. 7 recites, "Play Now". By clicking on the link 70, in some embodiments, a signal is sent to the intermediary system 12, and the intermediary system 12 may connect the donor system 16 to the one or more activity systems 14. See at least [0080]. Also: an exemplary embodiment of one activity provided by the activity system 14 and/or intermediary system 12 and configured to earn monetary funds by the user completing the activity. Generally, the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]). 
(C) serving, by the computing system over a network the first media to the first client device starting at a first time indication (the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]. Also: the intermediary system 12 may transmit the one or more activities from a third party system (e.g., YouTube) or the activity system 14 (e.g., advertiser) to the donor system 16 such that the user can access the one or more activities. See at least [0032]). 
 (D) beginning at the first time indication and continuing until the serving of the first media to the first client device ends, by the computing system, performing: (E) determining, by the computing system, after each first stated amount of time, a first total accumulated amount of time after the first time indication (Each time the video is viewed, the associated count for that video associated with that user may be updated. See at least [0081]. Also: the database hosted by the intermediary system 
(G) displaying, on the first client device, a first total accumulated donation (the fundraising software application may provide an accounting of prior activities. For example, in FIG. 6, the fundraising software application states "You've Given 207 Time Points". This may indicate that the user has accumulated 207 points to be used in distributing monetary funds to one or more agencies. See at least [0069]). 

Armitage does not explicitly disclose:
(F) determining a first total accumulated donation based at least in part on the first total accumulated amount of time determined in (E) and the first donation allocation metric
beginning at the first indication and continuing until the serving of the first media to the first client ends:  (G) displaying, on the first client device, the first total accumulated donation determined in (F)
However, Bagarella teaches:
determining, by the computer system, a first total accumulated donation based at least in part on activity data and a first allocation metric (a Performance Metric 430 can be derived and fed into the Calculation 330. The Calculation 330 can then be performed using that Performance Metric 430 in combination with the supplied Donation Parameters 310. The result is the Donation Value 320. When a Donation Generating Event 420 produces many Performance Metrics 430, the Calculation 330 may be performed multiple times, and each time it is executed, the resulting Performance Metric 430 can be passed to the Calculation 330, and the result may be added to the Donation Value 320. In various embodiments, the Donation Value 320 can continue to grow with each passed result until one or more concluding events occur, including, for example: the term of the Donation Generating Event 420 ends. See at least [0087]. Also: If the Donor/Pledgor 101 provided Donation Parameters 310 that 
beginning at the first time of an event and continuing until the event ends: displaying, on the first client device, the first total accumulated donation determined in (F) (a Team Donation Counter 1810 which displays the total amount of donations generated by the team and its players. … The Team Live Donation Feed 1820 provides a real-time listing of donations the team is generating. It can update in real-time as donations are generated by the team and its players. See at least [0111]. Also: The Donation Package List 1200 displays the Donation Packages that fall under the type that is currently selected. In the current depiction, active donation packages are listed. See at least [0102] and Fig. 12, noting the second portion of element 1200 which states “Tom Brady $3 for every touchdown scored against the Indianapolis Colts during the game on 10/24/10 Total #: 3 $9.00”. Also: user engagement may be further enhanced by supporting real time tracking of fundraising and donation information. Users are able to view real time donation totals per a fundraising entity 102. See at least [0104]). 
Armitage provides a content distribution system which allows users to watch content to earn donations for charitable causes, where the system determines a donation based on the user viewings and the pledged donation per view. However, Armitage does not expressly disclose determining a total donation based on the per action pledge and the actions. Bagarella demonstrates that the prior art already new of donation systems which determined a total donation based on a donation pledge and the activities corresponding to the pledge. One of ordinary skill in the art could have easily applied the techniques of Bagarella to the system of Armitage by using Armitage’s per viewing pledge and a number of viewings to determine a total donation amount. One of ordinary skill in the art would have recognized that such an application of Bagarella to Armitage would have predictably resulted in an improved system 
Armitage and Bagarella suggests a content distribution system which allows users to watch content to earn donations for charitable causes which determines an amount donated by using donation pledge and user viewings, upon which the claimed invention’s display of a total donation during the content viewing can be seen as an improvement. However, Bagarella demonstrates that the prior art already knew of displaying a total donation amount during an activity associated with charitable pledges. One of ordinary skill in the art could have easily applied these techniques to the content distribution system of Armitage and Bagarella by informing users of total donations amounts while user watch the distributed content. Further, one of ordinary skill in the art would have recognized that the provision of real time donation amounts to users would increase user engagement with the charitable system (Bagarella, See at east [0008] and [0104]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Armitage and the teaching of Bagarella.

Regarding Claim 2: Armitage in view of Bagarella teaches the above limitations. Additionally, Armitage discloses wherein the method further comprises: (G)(1) providing, at the computing system, at least one reward to the first user based on the first total accumulated donation determined (Achievements 64 may provide one or more users with feedback during interaction with the fundraising software platform along with one or more optional goals for the user to pursue. Generally, achievements 64 may be quantitative or qualitative goals that one or more users may accomplish. As the user meets the goal, the user may be rewarded. User, for example, may earn achievements 64 by participating in one or more activities (e.g., watching a video), sharing one or more activities (e.g., sharing via social media), visiting one or more physical locations (e.g., visiting one or more agencies), and/or the like. See at least [0074]).

Regarding Claim 3: Armitage in view of Bagarella teaches the above limitations. Additionally, Armitage discloses (B)(1) receiving, at the computing system, a second request from a second client device associate with a second user of the computing system, the second request including a request for the first media to be served to the second client device (the user may proceed to the one or more activities using a link 70. For example, the link 70 in FIG. 7 recites, "Play Now". By clicking on the link 70, in some embodiments, a signal is sent to the intermediary system 12, and the intermediary system 12 may connect the donor system 16 to the one or more activity systems 14. See at least [0080]. Also: an exemplary embodiment of one activity provided by the activity system 14 and/or intermediary system 12 and configured to earn monetary funds by the user completing the activity. Generally, the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform may provide one or more incentives to one or more users. See at least [0073]); and  (H) serving, by the computing system over a network, the first media to the second client device starting at a second time indication (the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]. Also: the intermediary system 12 may transmit the one or more activities from a third party system (e.g., YouTube) or the activity system 14 (e.g., advertiser) to the donor system 16 such that the user can access the one or more activities. See at least [0032]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform may provide one or more incentives to one or more users. See at least [0073]); (I)    beginning at the second time indication and continuing until the serving of the first media to the second client device ends, by the computing system, performing: (J)    determining, by the computing system, after each first stated amount of time, a second total accumulated amount of time after the second time indication (Each time the video is viewed, the associated count for that video associated with that user may be updated. See at least [0081]. Also: the database hosted by the intermediary system 12 may store data indicative of … activities the users have … complete. See at least [0037]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform and (L)    displaying, on the second client device, a second total accumulated donation (the fundraising software application may provide an accounting of prior activities. For example, in FIG. 6, the fundraising software application states "You've Given 207 Time Points". This may indicate that the user has accumulated 207 points to be used in distributing monetary funds to one or more agencies. See at least [0069]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform may provide one or more incentives to one or more users. See at least [0073]).

Armitage does not explicitly disclose:
(K) determining, by the computing system, a second total accumulated donation based at least in part on the second total accumulated amount of time determined in (E) and the first donation allocation metric
beginning at the first indication and continuing until the serving of the first media to the second client ends:  (L) displaying, on the second client device, the second total accumulated donation determined in (F)

However, Bagarella teaches:
determining, by the computer system, a first total accumulated donation based at least in part on activity data and a first allocation metric (a Performance Metric 430 can be derived and fed into the Calculation 330. The Calculation 330 can then be performed using that Performance Metric 430 in combination with the supplied Donation Parameters 310. The result is the Donation Value 320. When a Donation Generating Event 420 produces many Performance Metrics 430, the Calculation 330 may 
beginning at the first time of an event and continuing until the event ends: displaying, on the first client device, the first total accumulated donation determined in (F) (a Team Donation Counter 1810 which displays the total amount of donations generated by the team and its players. … The Team Live Donation Feed 1820 provides a real-time listing of donations the team is generating. It can update in real-time as donations are generated by the team and its players. See at least [0111]. Also: The Donation Package List 1200 displays the Donation Packages that fall under the type that is currently selected. In the current depiction, active donation packages are listed. See at least [0102] and Fig. 12, noting the second portion of element 1200 which states “Tom Brady $3 for every touchdown scored against the Indianapolis Colts during the game on 10/24/10 Total #: 3 $9.00”. Also: user engagement may be further enhanced by supporting real time tracking of fundraising and donation information. Users are able to view real time donation totals per a fundraising entity 102. See at least [0104]). 
Armitage and Bagarella provides a content distribution system which allows multiple users to watch content to earn donations for charitable causes, where the system determines a donation for a second user based on the user’s viewings and the pledged donation per view. However, Armitage does not expressly disclose determining a total donation based on the per action pledge and the actions. 
Armitage and Bagarella suggests a content distribution system which allows multiple users to watch content to earn donations for charitable causes which determines an amount donated by using donation pledge and user viewings, upon which the claimed invention’s display of a total donation during the content viewing of a second user can be seen as an improvement. However, Bagarella demonstrates that the prior art already knew of displaying a total donation amount during an activity associated with charitable pledges. One of ordinary skill in the art could have easily applied these techniques to the content distribution system of Armitage and Bagarella by informing a second user of total donations amounts while the second user watches the distributed content. Further, one of ordinary skill in the art would have recognized that the provision of real time donation amounts to users would increase user engagement with the charitable system (Bagarella, See at east [0008] and [0104]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Armitage and the teaching of Bagarella.

Regarding Claim 4: Armitage in view of Bagarella teaches the above limitations. Additionally, Armitage discloses wherein the method further comprises: (L)(1) providing, at the computing system, at least one reward to the second user based on second total accumulated donation determined (Achievements 64 may provide one or more users with feedback during interaction with the fundraising software platform along with one or more optional goals for the user to pursue. Generally, achievements 64 may be quantitative or qualitative goals that one or more users may accomplish. As the user meets the goal, the 

Regarding Claim 5: Armitage in view of Bagarella teaches the above limitations. Additionally, Armitage discloses wherein the first media includes a first video (the software application may allow the donor to view one or more advertising videos to earn monetary donations for one or more non-profits. See at least [0014]. Also: Generally, the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]). 

Regarding Claim 21: Armitage discloses a computing system comprising: at least one processor unit (See at least [0033]); at least one memory unit coupled with the at least one processor unit (See at least [0037]); computer readable instructions embodied in the memory unit and executable by the processor unit, wherein execution of the instructions by the processor unit causes the computing system to perform a method (See at least [0033] and [0037]), the method comprising:
(A)    receiving, at the computing system, a first media and a first donation allocation metric associated with the first media, the first donation allocation metric including a first stated amount of time and a first donation amount to be allocated per each first stated amount of time (Referring to FIG. 4, the activity system 14 may be provided one or more agency actions 46 during communication with the intermediary system 12. … Exemplary actions 46 may include, but are not limited to create and/or edit a campaign, add or remove videos. See at least [0059]. Also: In some embodiments, the one or more videos may be provided by the activity system 14 to the intermediary system 12, with the intermediary system 12 directing the video to the one or more donor systems 16. See at least [0083]. Also: may create one or more campaigns. The one or more campaigns may be directed to raising funds for the non-profit organization via advertising for one or more third party goods or services. For 
(B)    receiving, at the computing system, a first request from a first client device associated with a first user of the computing system, the first request including a request for the first media to be served to the first client device (the user may proceed to the one or more activities using a link 70. For example, the link 70 in FIG. 7 recites, "Play Now". By clicking on the link 70, in some embodiments, a signal is sent to the intermediary system 12, and the intermediary system 12 may connect the donor system 16 to the one or more activity systems 14. See at least [0080]. Also: an exemplary embodiment of one activity provided by the activity system 14 and/or intermediary system 12 and configured to earn monetary funds by the user completing the activity. Generally, the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]).
(C)    serving, by the computing system over a network, the first media to the first client device starting at a first time indication (the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]. Also: the intermediary system 12 may transmit the one or more activities from a third party system (e.g., YouTube) or the activity system 14 (e.g., advertiser) to the donor system 16 such that the user can access the one or more activities. See at least [0032]).
(D)    receiving, at the computing system, a second request from a second client device associated with a second user of the computing system, the second request including a request for the first media to be served to the second client device (the user may proceed to the one or more activities 
(E)    serving, by the computing system over a network, the second media to the second client device starting at a second time indication (the user may be provided one or more videos (e.g., advertisements such as an audio/video commercial for a product or a service) to view on the donor system 16. See at least [0081]. Also: the intermediary system 12 may transmit the one or more activities from a third party system (e.g., YouTube) or the activity system 14 (e.g., advertiser) to the donor system 16 such that the user can access the one or more activities. See at least [0032]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform may provide one or more incentives to one or more users. See at least [0073]).
(F)    beginning at the first time indication and continuing until the serving of the first media to the first client device ends, by the computing system, performing: (G) determining, by the computing system, after each first stated amount of time, a first total accumulated amount of time after the first time indication (Each time the video is viewed, the associated count for that video associated with that user may be updated. See at least [0081]. Also: the database hosted by the intermediary system 12 may store data indicative of … activities the users have … complete. See at least [0037]. Examiner’s note: The claims do not require the stated amount of time to be less than the first media’s length. The broadest reasonable interpretation of the limitation includes where the stated amount of time is equal to the first media’s length. In such a scenario, simply determining that the user has completed 
(I)    displaying, on the first client device, a first total accumulated donation determined (the fundraising software application may provide an accounting of prior activities. For example, in FIG. 6, the fundraising software application states "You've Given 207 Time Points". This may indicate that the user has accumulated 207 points to be used in distributing monetary funds to one or more agencies. See at least [0069]).
(J) beginning at the second time indication and continuing until the serving of the first media to the second client device ends, by the computing system, performing: (K) determining, by the computing system, after each first stated amount of time, a second total accumulated amount of time after the second time indication (Each time the video is viewed, the associated count for that video associated with that user may be updated. See at least [0081]. Also: the database hosted by the intermediary system 12 may store data indicative of … activities the users have … complete. See at least [0037]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. Also: the fundraising software platform may provide one or more incentives to one or more users. See at least [0073]. Examiner’s note: The claims do not require the stated amount of time to be less than the first media’s length. The broadest reasonable interpretation of the limitation includes where the stated amount of time is equal to the first media’s length. In such a scenario, simply determining that the user has completed watching the media at the end of the media would read on “determining … after each first stated amount of time, a first total accumulated amount of time after the first indication”). 
 (M)    displaying, on the second client device, a second total accumulated donation determined (the fundraising software application may provide an accounting of prior activities. For example, in FIG. 6, the fundraising software application states "You've Given 207 Time Points". This may indicate that the user has accumulated 207 points to be used in distributing monetary funds to one or more agencies. See at least [0069]. Also: The intermediary system 12 may provide the one or more activities to earn monetary donations to users via a network 22 to one or more donor systems 16. See at least [0030]. 

Armitage does not explicitly disclose:
(H)    determining, by the computing system, a first total accumulated donation based at least in part on the first total accumulated amount of time determined in (E) and the first donation allocation metric or  (L) determining, by the computing system, a second total accumulated donation based at least in part on the second total accumulated amount of time determined in (E) and the first donation allocation metric
beginning at the first indication and continuing until the serving of the first media to the first client ends: displaying, on a client device, the total accumulated donation determined in (H) or (L)
(N) combining, at the computing system, the first total accumulated donation and the second total accumulated donation to determine an overall total accumulated donation; and (O)    displaying, on the first client device and on the second client device, the overall accumulated donation.

However, Bagarella teaches:
determining, by the computer system, a total accumulated donation based at least in part on activity data and a first allocation metric (a Performance Metric 430 can be derived and fed into the Calculation 330. The Calculation 330 can then be performed using that Performance Metric 430 in combination with the supplied Donation Parameters 310. The result is the Donation Value 320. When a Donation Generating Event 420 produces many Performance Metrics 430, the Calculation 330 may be performed multiple times, and each time it is executed, the resulting Performance Metric 430 can be passed to the Calculation 330, and the result may be added to the Donation Value 320. In various embodiments, the Donation Value 320 can continue to grow with each passed result until one or more concluding events occur, including, for example: the term of the Donation Generating Event 420 ends. See at least [0087]. Also: If the Donor/Pledgor 101 provided Donation Parameters 310 that stated they would donate $10.00 each time John Smith hit a homerun in the game on Saturday night, these would be fed into the Calculation 330 and each time a Performance Metric 430 was supplied 
beginning at the first time of an event and continuing until the event ends: displaying, on the first client device, the first total accumulated donation determined in (F) (a Team Donation Counter 1810 which displays the total amount of donations generated by the team and its players. … The Team Live Donation Feed 1820 provides a real-time listing of donations the team is generating. It can update in real-time as donations are generated by the team and its players. See at least [0111]. Also: The Donation Package List 1200 displays the Donation Packages that fall under the type that is currently selected. In the current depiction, active donation packages are listed. See at least [0102] and Fig. 12, noting the second portion of element 1200 which states “Tom Brady $3 for every touchdown scored against the Indianapolis Colts during the game on 10/24/10 Total #: 3 $9.00”. Also: user engagement may be further enhanced by supporting real time tracking of fundraising and donation information. Users are able to view real time donation totals per a fundraising entity 102. See at least [0104]). 
combining, at the computing system, a first total accumulated donation and a second total accumulated donation to determine an overall total accumulated donation; and displaying, on a first client device and on a second client device, the overall accumulated donation (the method further includes determining at least one statistic of pledges in relation to one or more performance metrics. In an embodiment, the graphical user interface displays the at least one statistic. … In an embodiment, the at least one statistic includes a sum of pledges made in relation to a team, player, or performer that is the performer of the performance metric. See at least [0018]. Also: Also: user engagement may be further enhanced by supporting real time tracking of fundraising and donation information. Users are able to view real time donation totals per a fundraising entity 102, an Event Generating Entity 410, or a Donation Generating Event 420. See at least [0104]. Also: FIG. 13, in particular, depicts a fundraising system home page relating to professional sports. In an embodiment, 

Armitage provides a content distribution system which allows multiple users to watch content to earn donations for charitable causes, where the system determines donations based on the user viewings and the pledged donation per view. However, Armitage does not expressly disclose determining a total donation based on the per action pledge and the actions. Bagarella demonstrates that the prior art already new of donation systems which determined a total donation based on a donation pledge and the activities corresponding to the pledge. One of ordinary skill in the art could have easily applied the techniques of Bagarella to the system of Armitage by using Armitage’s per viewing pledge and each user’s number of viewings to determine a user’s total donation amount. One of ordinary skill in the art would have recognized that such an application of Bagarella to Armitage would have predictably resulted in an improved system which could determine a total quantity of donations caused by a user based on their viewings. As such, the application of Bagarella would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Armitage and the teaching of Bagarella. 
Armitage and Bagarella suggests a content distribution system which allows users to watch content to earn donations for charitable causes which determines an amount donated by using donation pledge and user viewings, upon which the claimed invention’s display of a total donation during the content viewing can be seen as an improvement. However, Bagarella demonstrates that the prior art already knew of displaying a total donation amount during an activity associated with charitable pledges. One of ordinary skill in the art could have easily applied these techniques to the content distribution system of Armitage and Bagarella by informing users of their individual total donations amounts while users watch the distributed content. Further, one of ordinary skill in the art would have recognized that the provision of real time donation amounts to users would increase user engagement with the charitable system (Bagarella, See at east [0008] and [0104]). As such, the application of Armitage would have been 
Armitage and Bagarella suggests a content distribution system which allows user to watch content to earn funds for charitable causes and to see their donation totals for charitable causes, upon which the claimed invention’s determination and display of a total donation amount across multiple users can be seen as an improvement. However, Bagarella demonstrates that the prior art already knew of adding up user’s individual donations for a sporting event, and displaying a total amount of donations for the sporting events to users. One of ordinary skill in the art could have easily applied the techniques of Bagarella to the system of Armitage and Bagarella to determine and display the total amount of donations generated through multiple users viewing of content. One of ordinary sill in the art would have recognized that such provision of donation amounts to users would increase user engagement with the charitable system (Bagarella, See at east [0008] and [0104]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Armitage and the teaching of Bagarella.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Armitage et al. (US 2018/0285942 A1) in view of Bagarella et al. (US 2012/0059759 A1), and further in view of Curtin et al. (US 2010/0318611 A1). 

Regarding Claim 7: Armitage in view of Bagarella teaches the above limitations. Armitage does not explicitly disclose (H) providing, on the first client device, a hyperlink to the first media; (I) receiving, at the computing system, information related to the first user’s sharing of the hyperlink. However, note that Armitage does contemplate that “the user may be capable of storing and/or sharing videos via the donor system 16” ([0083]). 
Curtin teaches providing, on the first client device, a hyperlink to a first media (In block 220, the tracking server 100 transmits the copy of content or a link to the copy of content to the social networking application. In some embodiments, the tracking server 100 calls an Application Programming Interface (API) provided by the social networking application and provides the URL of the web page to it. The social receiving, at the computing system, information related to the first user’s sharing of the hyperlink (In block 222, the tracking server 100 receives a request to access the copy of content from a recipient friend. For example, the recipient friend may select the link displayed on a web page of the social networking application that is associated with the recipient to "open" the web page associated with the link. The request may be generated when the recipient friend selects the link provided to the social networking application. After receiving the request, embodiments of the tracking server 100 can provide the copy of content at the link to the recipient friend. In some embodiments, the request is generated when the recipient friend selects an option provided by the social networking application to access the copy of content. See at least [0045]). 
Armitage and Bagarella suggest a donation system which allows users to earn funds for charities based on viewing advertising and which also allows users to share videos through the donation system, which differs from the claimed invention by the substitution of Armitage’s undescribed sharing system for a tracking link based sharing system. However, Curtin demonstrates that the prior art already knew of providing tracking links and monitoring tracking link accesses in order to manage a user content sharing system. One of ordinary skill in the art could have trivially substituted the sharing techniques of Curtin into the system of Armitage and Bagarella. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track user video shares through user tracking link sharing. As such, the claimed invention would have been obvious to one of 

Regarding Claim 8: Armitage in view of Bagarella and Curtin teaches the above limitations. Additionally, Curtin teaches providing at least one reward to the first user based on the information received in (I) (When a recipient friend accesses and shares the content using a link on the web page associated with the recipient, or otherwise, the share is associated with the recipient identifier in the database. A report can be generated that indicates the recipient and the number of times the recipient shared content and the number of times the shared content was shared further. The report can be used to provide the recipient with incentives to view and share content hosted by the entity, to provide the recipient with rewards, or otherwise. See at least [0072]). The motivation to combine Armitage, Bagarella, and Curtin is the same as explained under claim 7 above, and is incorporated herein.

Regarding Claim 9: Armitage in view of Bagarella and Curtin teaches the above limitations. As previously noted, Armitage teaches allocating at least a portion of the at least one unallocated donation to the first recipient (the fundraising software application may provide an accounting of prior activities. For example, in FIG. 6, the fundraising software application states "You've Given 207 Time Points". This may indicate that the user has accumulated 207 points to be used in distributing monetary funds to one or more agencies. See at least [0069]). Additionally, Curtin teaches (J) receiving a third user’s interaction with the provided media via the shared hyperlink in (I), and allocating, based on the information received, at least a portion of compensation to the first recipient (the tracking server 100 receives a request to access the copy of content from a recipient friend. For example, the recipient friend may select the link displayed on a web page of the social networking application that is associated with the recipient to "open" the web page associated with the link. The request may be generated when the recipient friend selects the link provided to the social networking application. After receiving the request, embodiments of the tracking server 100 can provide the copy of content at the link to the recipient friend. See at least [0045]. Also: When a recipient friend accesses and shares the content using a link on the web page associated with the recipient, or otherwise, the share is associated with the recipient identifier in the 

Regarding Claim 10: Armitage in view of Bagarella and Curtin teaches the above limitations. Additionally, Curtin teaches (L) providing at least one reward to the first user based on the information received in (J) (When a recipient friend accesses and shares the content using a link on the web page associated with the recipient, or otherwise, the share is associated with the recipient identifier in the database. A report can be generated that indicates the recipient and the number of times the recipient shared content and the number of times the shared content was shared further. The report can be used to provide the recipient with incentives to view and share content hosted by the entity, to provide the recipient with rewards, or otherwise. See at least [0072]). The motivation to combine Armitage, Bagarella, and Curtin is the same as explained under claim 7 above, and is incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Armitage et al. (US 2018/0285942 A1) in view of Bagarella et al. (US 2012/0059759 A1), and further in view of Arshad (US 2014/0095300 A1).

Regarding Claim 12: Armitage in view of Bagarella teaches the above limitations.  Armitage does not explicitly disclose wherein the first media is a first augmented reality object. However, Arshad teaches wherein media provided is an augmented reality object (In one embodiment the advertisements are virtual 
	Armitage and Bagarella suggests a donation system which compensates a charity when a user views selected advertising media, which differs from the claimed invention by the substitution of Armitage’s video media for augmented reality media. However, Arshad demonstrates that the prior art already knew of augmented reality advertising media. One of ordinary skill in the art could have trivially substituted the media of Arshad for the media of Armitage. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would compensate a charity when a user views selected augmented reality media. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Armitage and the teaching of Bagarella and Arshad. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Armitage et al. (US 2018/0285942 A1) in view of Bagarella et al. (US 2012/0059759 A1), and further in view of Altberg et al. (US 2008/0263458 A1).

Regarding Claim 14: Armitage discloses the above limitations. Armitage does not explicitly disclose wherein the first media is a virtual reality environment. However, Altberg wherein media provided is a virtual reality environment (In one embodiment, an advertisement is presented in a virtual reality environment. The advertisement includes a communication reference which can be used to request a connection provider to provide a connection for real time communications with the advertiser. See at least [0059]. Also: FIG. 38 illustrates a virtual object configured to present context sensitive advertisements based on public conversations in a virtual reality environment according to one embodiment. See at least [0053]). 
	Armitage and Bagarella suggests a donation system which compensates a charity when a user views selected advertising media, which differs from the claimed invention by the substitution of Armitage’s video media for virtual reality media. However, Altberg demonstrates that the prior art already . 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Armitage et al. (US 2018/0285942 A1) in view of Bagarella et al. (US 2012/0059759 A1), and further in view of Haitksuka et al. (US 2016/0007052 A1). 

Regarding Claim 22 and 23: Armitage in view of Bagarella teaches the above limitations. Armitage does not explicitly disclose wherein the first media includes video generated at a live event at the time of the first request. However, Haitsuka teaches wherein the first media includes video generated at a live event at the time of the first request (The App is designed to provide artists and musicians with a user-friendly method of broadcasting live events and concerts, backyard "garage-band" performances, in-studio updates, backstage behind the scenes footage, or any other form of live video-based interaction. See at least [0024]. Also: 1. The user will initiate a live broadcast and will have a "Share" icon located on the broadcasting software. 2. The user will click the Share icon and the user's native default messaging software will open with a pre populated message and link, for example: "I'm streaming live, check it out www.tunego.com/username/live. 3. When the recipient clicks on the shared link, they will be directed to the user's live streaming page that supports playback on mobile devices. See at least [0080]-[0082]). 
	Armitage and Bagarella suggests a donation system which allows users to generate funds for worthwhile causes by watching videos, which differs from the claimed invention by the substitution of Armitage’s unspecified video content with live video content. However, Haitsuka demonstrates that the prior art already knew of providing live video content to a user’s mobile device so that the user could support a worthwhile cause. One of ordinary skill in the art could have trivially substituted Haitsuka’s live video into the system of Armitage and Bagarella. Further, one of ordinary skill in the art would have . 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 9, 10, and 20: Claim 9 has been amended to correct the dependency and Claim 20 is canceled. 
Examiner’s Response: Applicant's amendments filed 28 October 2020 have been fully considered and they resolve the identified issues. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
The above elements are not directed to any of the certain methods of organizing human activity identified by the revised guidance. Specifically, the elements are not directed to a fundamental economic principle or practice; commercial or legal interactions; or managing personal behavior or relationships or interactions between people. 
The claims capture a practical application because a machine (e.g., the computing system and network) receives requests from client devices for media, and subsequently serves the media to the client devices while continually determining each period of time that passes, determining an accumulated donation amount attributed to the periods of time that pass, and updating the client device displays which each new accumulated donation amount. Thus, the particular machine is integral to the claimed approach. 
Examiner’s Response: Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive.
Applicant’s assertion that the claims do not describe commercial or legal interactions or managing interactions between people is conclusory and unpersuasive. 
The “computing system” cannot reasonably be understood to be a “particular machine” under current office guidance. As such, applicant’s argument is unpersuasive. Additionally, Examiner notes that 

Applicant’s Argument Regarding 102 Rejections of claims 1, 2, 5, 6, 11, 16, and 17: Armitage does not anticipate newly amended claim 1. 
Examiner’s Response: Applicant's extensive amendments filed 28 October 2020 have been fully considered but they are rendered moot by the amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Matthews et al. (US 2014/0089069 A1) is noted for describing a soccer ball which records how much time was spent playing with the ball, and uses that time to determine how much to donate to a charitable organization. Note especially the time monitoring routine described in Fig. 6. 
	Ward (US 2017/0147998 A1) broadly describes a system where a donation pledge is received from a sponsor, event data is monitored, and a donation is made according to the event data and the donation pledge.
Connolly (“Goodeed turns 20 seconds of your time into humanitarian aid”) describes a prior implemented system which gives users a commercial to watch for 20 seconds to fund a donation to a charity of the user’s choice. 
Bogle (Watch online ads and this startup will give money to charity) describes a prior implemented system where “you can visit the Make Some Change website and the company will donate cash to charity when you view ads on their site.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-01-28